DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-2, 4-12, 14-25 are currently pending in the application.
Claim(s) 1-2, 4-12, 14-25 are rejected.
This action is made NON-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 Response to Amendments
The Amendment filed 03/03/2021 has been entered. Claims 1-2, 4-12, 14-25 remain pending in the application. Applicant’s amendments to the claims have overcome the objections as previously set forth in the Final rejection mailed 11/04/2020. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 has been reviewed and considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
an opening plane that is angled with respect to the mid-plane M
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 11, 16 recite “the recess defined by a plurality of internal recess surfaces and a weight opening”, “the first recess defined by a plurality of internal recess surfaces and a first weight opening”, and “the first recess defined by a plurality of internal recess surfaces and a first weight opening”. However, this constitutes new matter because it is not disclosed anywhere in the applicant’s specification that the recess is defined by a plurality of recess surfaces and a first weight opening. See applicant’s para0023-0032.  
	The claims further recite “wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.” This again is not supported anywhere in the applicant’s specification. 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-12, 14-25 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 11, 16 recite “the recess defined by a plurality of internal recess surfaces and a weight opening”, “the first recess defined by a plurality of internal recess surfaces and a first weight opening”, and “the first recess defined by a plurality of internal recess surfaces and a first weight opening”. This renders the claim vague and indefinite because it is not readily apparent what is meant by “a plurality of internal recess surfaces and a first weight opening”. Is the applicant referring to a recess within the recess? 
	Claims 2, 14 recite “wherein the opening defines an opening plane”. There is a lack of antecedent basis. Further, the claim is vague and indefinite because it is not readily apparent what is meant by “an opening plane that is angled with respect to the mid-plane M”. This limitation is not mentioned in the spec or shown in the drawings. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 9-10, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US3888032A) in view of Baskfield et al. (US20140259860) herein Baskfield and in view of Hurd (US1445769A).  
	Regarding claim 1:
 Gagnon teaches:

    PNG
    media_image1.png
    358
    535
    media_image1.png
    Greyscale

A buoyant hunting decoy (Figures 1 and Abstract), comprising:
a decoy portion (Figure 1, Reference 10)
defining a head (Figure 1, Reference 25)
and a tail (Figure 1, see above)
that are disposed along opposite sides of a mid-plane M, (Figure 1, see mid-plane M above)
the mid-plane M separating a front side of the decoy and a rear side of the decoy; (see how M separates a front side of the decoy at head (25) from the rear side of the decoy at tail (above))
and a lower portion comprising: (Figure 1, Reference 13)
a first keel extending downwardly from the decoy portion, (Figure 3, Reference 35)
the first keel defining a recess therein; (Figure 3, Reference 45) and
the recess defined by a weight opening (Figure 3, 6 Reference 48)
a weight (Figure 6, Reference 46) fixedly secured within the recess of the first keel, (column 2, line 42-47)

    PNG
    media_image2.png
    129
    180
    media_image2.png
    Greyscale

the weight defining a first side surface and a second side surface (see above)
and a fastener extending through the weight to fixedly secure the weight in the recess (Figure 1, 6, Reference 49)
Gagnon doesn’t teach:
the recess defined by a plurality of internal recess surfaces and a weight opening; 
the weight defining a first side surface and a second side surface opposite the first side surface,
wherein the recess matches a shape and size of the weight in order to receive the entire weight therein,
wherein the weight is configured to be inserted into the recess via insertion across the weight opening such that the first side surface of the weight entirely crosses the weight opening
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight,
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.
Baskfield teaches: 
A buoyant hunting decoy (Figures and Abstract)
A first portion defining a recess therein; (Figure 8, 12, Reference 107, para29,31)

    PNG
    media_image3.png
    196
    250
    media_image3.png
    Greyscale

the recess defined by a plurality of internal recess surfaces and a weight opening; (see 112b+annotation above)
the weight fixedly secured within the recess to the first portion, (see how weight 134 is fixedly secured within the recess 107)

    PNG
    media_image4.png
    160
    204
    media_image4.png
    Greyscale


wherein the recess matches a shape and size of the weight in order to receive the entire weight therein; (Figure 8, 12 see how the recess 107 is circular and matches a shape and size of the weight 134)
wherein the weight is configured to be inserted into the recess via insertion across the weight opening such that the first side surface of the weight entirely crosses the weight opening (para0029,0032-see figs. 8,12 how the weight 134 is configured to be inserted into the recess via insertion across the weight opening (shown above))
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gagnon to comprise the features of the recess and weight as taught by Baskfield to ensure that the weight is woefully encompassed within the recess to prevent it from falling out during use and disrupting the decoy’s life-like features. 
Gagnon as modified by Baskfield doesn’t teach: 
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight,
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.
Hurd teaches:
A hunting decoy (Figs and col 1, lns18-21)
Comprising a decoy portion (Figure 1, Reference 2)
And a lower portion comprising a keel (Figure 1, Reference 13)
A weight (Figure 16, Reference 16)
A fastener extending through the weight to fixedly secure the weight in the keel, (Figure 16, screws which go through holes 22, col 2 ln 33-34)
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight, col 2 ln 32-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weight and recess of Gagnon as modified by Baskfield to comprise a fastener, with the features above, to fixedly secure the weight within the recess to ensure that the weight is woefully encompassed within the recess to prevent it from falling out during use and facilitate easy access for the user to replace the weight placed inside of the recess. 
Therefore the combination of Gagnon, Baskfield, and Hurd teaches:
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess. (Gagnon as modified by Baskfield teaches that the internal recess surfaces flushly receiving the immovable weight, When the fastener of Hurd is used to secure the weight into the recess then the weight is prevented from rotation in any direction)
Regarding Claim 2:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 1. Gagnon further teaches:  

    PNG
    media_image5.png
    371
    41
    media_image5.png
    Greyscale

    PNG
    media_image1.png
    358
    535
    media_image1.png
    Greyscale

wherein the opening defines an opening plane that is angled with respect to the mid-plane M. (See the opening plane (p) that is angled with respect to the mid-plane M) 
Regarding Claim 4:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 1. Gagnon doesn’t teach but Hurd further teaches:  
wherein the fastener is a screw. (Figure 16, screws which go through holes 22, col 2 ln 33-34)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weight and recess of Gagnon as modified by Baskfield to comprise a screw, with the features above, to fixedly secure the weight within the recess to ensure that the weight is woefully encompassed within the recess to prevent it from falling out during use and facilitate easy access for the user to replace the weight placed inside of the recess. 
Regarding Claim 5:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 1. Gagnon further teaches:  
wherein the weight comprises metal (Figure 6, Reference 46, cross section of figure 6 correlates to metal as in the MPEP 608.02)
Regarding Claim 9:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 1. Gagnon as modified by Baskfield and Hurd does explicitly teach:  
wherein the weight is entirely disposed on the rear side of the mid-plane M. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weight entirely disposed on the rear side of the mid-plane M, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious because placing the weight on the rear side of the mid-plane M would balance the added weight of the head of the decoy. 
Regarding Claim 10:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 1. Gagnon further teaches:  
wherein the decoy portion defines a line retention hole therethrough. (Figure 3, Reference 55, column 2, line 49-52)
Regarding Claim 21:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 1.  However, Gagnon teaches:

    PNG
    media_image5.png
    371
    41
    media_image5.png
    Greyscale

    PNG
    media_image1.png
    358
    535
    media_image1.png
    Greyscale

a left side of a longitudinal plane (left side of p)
that extends longitudinally from the tail to the head of the decoy in a direction orthogonal to the mid-plane M, (see how (p) is orthogonal to mid-plane (M))
and the weight is disposed on a left and right side of the longitudinal plane. (see how the weight (46) is disposed on the left and right side of the longitudinal plane (p))
Gagnon doesn’t teach:
and the lower portion further includes a second weight, and the second weight is disposed on a right side of the longitudinal plane. 
Baskfield further teaches:

    PNG
    media_image6.png
    203
    250
    media_image6.png
    Greyscale

Wherein the weight is a first weight (Figure 12, Reference 134)
And the first portion further includes a second recess, (Para0029, a recess on both sides is contemplated which could receive a weight)
Wherein the first weight is disposed on a left side of a longitudinal plane that extends longitudinally from the tail of the decoy to the head of the decoy in a direction orthogonal to the mid plane M, and the second weight is disposed on a right side of the longitudinal plane. (Reference 134 is disposed on a left side of the longitudinal plane L, the second recess contemplated on the right side could also receive a weight)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the lower portion further include a second recess, configured to allow a second weight to be secured within the second recess, which matches a size and shape of the second weight in order to receive the entire second weight therein as taught by Baskfield, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because having another recess on an opposite side of the first recess where the user can attached the weights would improve the efficiency and balance of the decoy by allowing more than one place to attach the weights onto. 
Regarding Claim 22:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 22.  However, Gagnon doesn’t teach:
wherein the recess is a first recess 
and the lower portion further includes a second recess, and wherein the second weight is secured within the second recess, which matches a shape and size of the second weight in order to receive the entire second weight therein.
Baskfield does teaches:
A first weight fixedly secured within the first recess, (see how weight 134 is fixedly secured within the recess 107)
wherein the first recess matches a shape and size of the first weight in order to receive the entire weight therein; (Figure 8, 12 see how the recess 107 is circular and matches a shape and size of the weight 134)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first weight and first recess on one side of the first portion as taught by Baskfield to make the lower portion further include a second recess, and wherein the second weight is secured within the second recess, which matches a shape and size of the second weight in order to receive the entire second weight therein, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because having another recess on an opposite side of the first recess where the user can attached the weights would improve the efficiency and balance of the decoy by allowing more than one place to attach the weights onto. 
Regarding Claim 23:
Gagnon as modified by Baskfield, as shown above, discloses all the limitations of claim 22.  However, Gagnon teaches:

    PNG
    media_image5.png
    371
    41
    media_image5.png
    Greyscale

wherein the longitudinal plane bisects the buoyant hunting decoy (Figure 2, Reference p)
Gagnon doesn’t teach:
and wherein the first weight and the second weight are symmetrically disposed on the first side and the second side of the plane.
Baskfield further teaches:

    PNG
    media_image6.png
    203
    250
    media_image6.png
    Greyscale

dual recesses, a weight, the dual recess configured to receive said weight and a plane bisecting it symmetrically (para0029, Figure 2)
However, Baskfield fails to explicitly teach:
and wherein the first weight and the second weight are symmetrically disposed on the first side and the second side of the plane.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first weight and first recess on one side of the first portion as taught by Baskfield to make the lower portion further include a second recess, and wherein the second weight is secured within the second recess, and wherein the first weight and second weight symmetrically disposed on the first side and second side of the plane, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because having another recess on an opposite side of the first recess where the user can attached the weights would improve the efficiency and balance of the decoy by allowing more than one place to attach the weights onto. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US3888032A) in view of Baskfield et al. (US20140259860) herein Baskfield in view of Hurd (US1445769A) and in view of Gagnon (US3704538A) herein Gagnon’538.
Regarding claim 6:
Gagnon as modified by Baskfield and Hurd, as shown above, discloses all the limitations of claim 1. However, Gagnon as modified by Baskfield and Hurd doesn’t teach:
Wherein the decoy portion and the first keel define a unitary structure. 
Gagnon’538 teaches:
A buoyant hunting decoy (Abstract and Figure 6)
A decoy portion (Figure 6, Reference 22’)
at least one keel (Figure 6, Reference 35’)
wherein the decoy portion and the first keel define a unitary structure (column 4, lines 6-8) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hunting decoy of Gagnon to have the decoy portion and at least one keel define a unitary structure as taught by Gagnon’538 to stabilize the weight of decoy by making it a unitary structure to enhance its life-like features.  
Regarding Claim 7:
Gagnon as modified by Baskfield, Hurd, and Gagnon’538, as shown above, discloses all the limitations of claim 6.  However, Gagnon doesn’t teach:
wherein the decoy portion and the at least one keel comprise a plastic material.
Gagnon’538 teaches: 
wherein the decoy portion and the at least one keel comprise a plastic material. (column 2, lines 43-50)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the decoy portion and the at least one keel comprise a plastic material as taught by Gagnon’538 because the decoy will be light in weight and may be folded or rolled into a small compact unit. This allows a hunter to carry a large number of decoys. 
Regarding Claim 8:
Gagnon as modified by Baskfield, Hurd, and Gagnon’538, as shown above, discloses all the limitations of claim 6.  However, Gagnon doesn’t teach:
wherein the unitary structure defines a substantially hollow interior. 

wherein the unitary structure defines a substantially hollow interior (column 1, lines 32-35)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the unitary structure define a substantially hollow interior taught by Gagnon’538 to allow the decoy to be light in weight which facilitates easy transport of the hunting decoy. 
Claims 11-12, 14-16, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US3888032A) in view of Archer (US3055134A) and in view of Baskfield (US3704538A) and in view of Hurd (US1445769A). 
	Regarding Claim 11:
Gagnon teaches: 

    PNG
    media_image1.png
    358
    535
    media_image1.png
    Greyscale

a buoyant hunting (Figures 1 and Abstract), comprising:
a decoy portion (Figure 1, Reference 10)
defining a head (Figure 1, Reference 25)
and a tail (Figure 1, see above)
that are disposed along opposite sides of a mid-plane M, (Figure 1, see mid-plane M above)
the mid-plane M separating a front side of the decoy and a rear side of the decoy; (see how M separates a front side of the decoy at head (25) from the rear side of the decoy at tail (above))
and a lower portion comprising; (Figure 1, Reference 13)
a first keel extending downwardly from the decoy portion, (Figure 3, Reference 35)
a first weight (Figure 6, Reference 46) secured within 
a first recess (Figure 3, Reference 45) along a first side of the lower portion  (column 2, line 42-47)
the recess defined by a weight opening (Figure 3, 6 Reference 48)

    PNG
    media_image2.png
    129
    180
    media_image2.png
    Greyscale

the weight defining a first side surface and a second side surface (see above)
and a fastener extending through the weight to fixedly secure the weight in the recess (Figure 1, 6, Reference 49)

    PNG
    media_image5.png
    371
    41
    media_image5.png
    Greyscale

a left side of the of the lower portion (left side of p)
a right side of the lower portion (right side of p)
and the weight is disposed on a left and right side of the longitudinal plane. (see how the weight (46) is disposed on the left and right side of the longitudinal plane (p))
Gagnon doesn’t teach:
a second keel extending downwardly from the decoy portion and spaced apart from the first keel
the first weight secured within a first recess along a left side of the lower portion,
the recess defined by a plurality of internal recess surfaces and a weight opening,
and a second weight secured within a second recess along a right side,
wherein the first recess matches a shape and size of the weight, and the second recess matches a size and shape of the second weight. 
wherein the first weight is configured to be inserted into the first recess via insertion across the first weight opening such that the first side surface of the weight entirely crosses the weight opening,
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight,
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.
Baskfield teaches: 
A buoyant hunting decoy (Figures and Abstract)
A first portion defining a first recess therein; (Figure 8, 12, Reference 107, para29,31)

    PNG
    media_image3.png
    196
    250
    media_image3.png
    Greyscale

The first recess defined by a plurality of internal recess surfaces and a weight opening; (see 112b+annotation above)
the first weight fixedly secured within the recess along a left side of the first portion, (see how weight 134 is fixedly secured within the recess 107)

    PNG
    media_image4.png
    160
    204
    media_image4.png
    Greyscale


wherein the recess matches a shape and size of the weight in order to receive the entire weight therein; (Figure 8, 12 see how the recess 107 is circular and matches a shape and size of the weight 134)
wherein the weight is configured to be inserted into the recess via insertion across the weight opening such that the first side surface of the weight entirely crosses the weight opening (para0029,0032-see figs. 8,12 how the weight 134 is configured to be inserted into the recess via insertion across the weight opening (shown above))
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gagnon to comprise the features of the recess and weight as taught by Baskfield to ensure that the weight is woefully encompassed within the recess to prevent it from falling out during use and disrupting the decoy’s life-like features. 
However, Gagnon doesn’t teach:
and a second weight secured within a second recess along a right side of the lower portion, 
and the second recess matches a size and shape of the second weight.
Baskfield does teaches:
A first weight fixedly secured within the first recess a long a left side of the first portion, (see how weight 134 is fixedly secured within the recess 107)
wherein the first recess matches a shape and size of the first weight in order to receive the entire weight therein; (Figure 8, 12 see how the recess 107 is circular and matches a shape and size of the weight 134)
and a second recess secured along a right side of the first portion, (para0029)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first weight and first recess on one side of the first portion as taught by Baskfield to make the lower portion further include a second recess, and wherein the second weight is secured within the second recess, which matches a shape and size of the second weight in order to receive the entire second weight therein, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because having another recess on an opposite side of the first recess where the user can attached the weights would improve the efficiency and balance of the decoy by allowing more than one place to attach the weights onto. 
Gagnon as modified by Baskfield doesn’t teach: 
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight,
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.
Hurd teaches:
A hunting decoy (Figs and col 1, lns18-21)
Comprising a decoy portion (Figure 1, Reference 2)
And a lower portion comprising a keel (Figure 1, Reference 13)
A weight (Figure 16, Reference 16)
A fastener extending through the weight to fixedly secure the weight in the keel, (Figure 16, screws which go through holes 22, col 2 ln 33-34)
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight, col 2 ln 32-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weight and recess of Gagnon as modified by Baskfield to comprise a fastener, with the features above, to fixedly secure the weight within the recess to ensure that the weight is woefully encompassed within the recess to prevent it from falling out during use and facilitate easy access for the user to replace the weight placed inside of the recess. 
Therefore the combination of Gagnon, Baskfield, and Hurd teaches:
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess. (Gagnon as modified by Baskfield teaches that the internal recess surfaces flushly receiving the immovable weight, When the fastener of Hurd is used to secure the weight into the recess then the weight is prevented from rotation in any direction)
However, Gagnon doesn’t teach:
a second keel extending downwardly from the decoy portion and spaced apart from the first keel. 
Archer teaches: 
A buoyant hunting decoy, comprising: (Figures and Abstract)
a decoy portion; (Figure 2, Reference 22)
a first keel extending downwardly from the decoy portion; and (Figure 2, Reference 40)
a second keel extending downwardly from the decoy portion and spaced apart from the first keel. (Figure 2, Reference 54)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hunting decoy of Gagnon comprise a second keel extending downwardly from the decoy portion and spaced apart from the first keel as taught by Archer to include a flap door to access the hollow portion of the decoy for a place of storage of the weights and line when not in use. 
    Regarding Claim 12:
Gagnon as modified by Baskfield, Hurd, and Archer, as shown above, discloses all the limitations of claim 11.  Gagnon as modified by Baskfield, Hurd, and Archer does explicitly teach:  
wherein the first weight and second weight are disposed entirely along the rear side of the mid-plane M. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weights entirely disposed along the rear side of the mid-plane M, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious because placing the weight on the rear side of the mid-plane M would balance the added weight of the head of the decoy. 
	Regarding Claim 14:
Gagnon as modified by Baskfield, Hurd, and Archer, as shown above, discloses all the limitations of claim 11.  Gagnon further teaches: 

    PNG
    media_image5.png
    371
    41
    media_image5.png
    Greyscale

    PNG
    media_image1.png
    358
    535
    media_image1.png
    Greyscale

wherein the opening defines an opening plane that is angled with respect to the mid-plane M. (See the opening plane (p) that is angled with respect to the mid-plane M) 
	Regarding Claim 15:
Gagnon as modified by Baskfield, Hurd, and Archer, as shown above, discloses all the limitations of claim 11. Gagnon doesn’t teach but Archer further teaches:
A buoyant hunting decoy, comprising: (Figures and Abstract)
A decoy portion; (Figure 2, Reference 22)
a first keel (Figure 2, Reference 40)
a second keel, (Figure 2, Reference 54)
Wherein the decoy portion, the first keel, and the second keel define a unitary structure. (Figures 2, 3 see how the first keel, second keel, and decoy portion are all part of the same crosshatched section) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hunting decoy of Gagnon to have the decoy portion, the first keel, and the second 
    Regarding Claim 16:
Gagnon teaches: 

    PNG
    media_image1.png
    358
    535
    media_image1.png
    Greyscale

a buoyant hunting (Figures 1 and Abstract), comprising:
an upper portion (Figure 1, Reference 10)
defining a head (Figure 1, Reference 25)
and a tail (Figure 1, see above)
that are disposed along opposite sides of a mid-plane M, (Figure 1, see mid-plane M above)
the mid-plane M separating a front side of the decoy and a rear side of the decoy; (see how M separates a front side of the decoy at head (25) from the rear side of the decoy at tail (above))
and a lower portion, the lower portion comprising: (Figure 1, Reference 13)
a first keel (Figure 3, Reference 35)
defined with a first recess (Figure 3, Reference 45) therein
and a first weight (Figure 6, Reference 46) 
formed as a metal plate (Figure 1, 3 see how the first weight is a metal plate)
removably secured from the recess of the first keel (Figure 1, 6, metal plate 46 is removably attached via rivet Reference 49),

    PNG
    media_image2.png
    129
    180
    media_image2.png
    Greyscale

the weight defining a first side surface and a second side surface (see above)
the first recess defined by a weight opening (Figure 3, 6 Reference 48)
and a fastener extending through the weight to fixedly secure the weight in the recess (Figure 1, 6, Reference 49)
Gagnon doesn’t teach:
a first weight removably secured entirely within the first keel in the first recess;
the first recess defined by a plurality of internal recess surfaces and a weight opening,
a second keel spaced apart from the first keel, 
wherein the upper portion and the lower portion define a unitary structure 
wherein the first weight is configured to be inserted into the first recess via insertion across the first weight opening such that the first side surface of the weight entirely crosses the weight opening,
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight,
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.
Baskfield teaches: 
A buoyant hunting decoy (Figures and Abstract)
A first portion defined with a first recess therein; (Figure 8, 12, Reference 107, para29,31)

    PNG
    media_image3.png
    196
    250
    media_image3.png
    Greyscale

And a first weight formed as a metal plate removably secured entirely within the first portion in the first recess, (see how weight 134 is secured entirely within the recess 107)
first recess defined by a plurality of internal recess surfaces and a weight opening; (see 112b+annotation above)
the first weight fixedly secured within the recess along a left side of the first portion, (see how weight 134 is fixedly secured within the recess 107)

    PNG
    media_image4.png
    160
    204
    media_image4.png
    Greyscale

the first weight defining a first side surface and a second side surface opposite the first side surface (see above)
wherein the weight is configured to be inserted into the recess via insertion across the weight opening such that the first side surface of the weight entirely crosses the weight opening (para0029,0032-see figs. 8,12 how the weight 134 is configured to be inserted into the recess via insertion across the weight opening (shown above))
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gagnon to comprise the features of the recess and weight as taught by Baskfield to ensure that the weight is woefully encompassed within the recess to prevent it from falling out during use and disrupting the decoy’s life-like features. 
Gagnon as modified by Baskfield doesn’t teach: 
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight,
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.
Hurd teaches:
A hunting decoy (Figs and col 1, lns18-21)
Comprising a decoy portion (Figure 1, Reference 2)
And a lower portion comprising a keel (Figure 1, Reference 13)
A weight (Figure 16, Reference 16)
A fastener extending through the weight to fixedly secure the weight in the keel, (Figure 16, screws which go through holes 22, col 2 ln 33-34)
wherein the fastener is configured to secure the weight within the recess and is further configured to be unfastened so as to unsecure the weight, col 2 ln 32-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weight and recess of Gagnon as modified by Baskfield to comprise a fastener, with the features above, to fixedly secure the weight within the recess to ensure that the weight is woefully encompassed within the recess to prevent it from falling out during use and facilitate easy access for the user to replace the weight placed inside of the recess. 
Therefore the combination of Gagnon, Baskfield, and Hurd teaches:
and wherein the internal recess surfaces are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess. (Gagnon as modified by Baskfield teaches that the internal recess surfaces flushly receiving the immovable weight, When the fastener of Hurd is used to secure the weight into the recess then the weight is prevented from rotation in any direction)
However, Gagnon doesn’t teach:
a second keel spaced apart from the first keel. 
wherein the upper portion and the lower portion define a unitary structure 

Archer teaches: 
A buoyant hunting decoy, comprising: (Figures and Abstract)
a decoy portion; (Figure 2, Reference 22)
a first keel extending; and (Figure 2, Reference 40)
a second keel spaced apart from the first keel. (Figure 2, Reference 54)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hunting decoy of Gagnon comprise a second keel extending downwardly from the decoy portion and spaced apart from the first keel as taught by Archer to include a flap door to access the hollow portion of the decoy for a place of storage of the weights and line when not in use. 
Archer further teaches:
Wherein the upper portion and the lower portion define a unitary structure. (Figures 2, 3 see how the first keel, second keel, and upper portion are all part of the same crosshatched section) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hunting decoy of Gagnon to have the decoy portion, the first keel, and the second keel a unitary structure as suggested by Archer to stabilize the weight of decoy by making it a unitary structure to enhance its life-like features.  
	Regarding Claim 24:
Gagnon as modified by Baskfield, Archer, and Hurd, as shown above, discloses all the limitations of claim 11.
Gagnon teaches:

    PNG
    media_image5.png
    371
    41
    media_image5.png
    Greyscale

wherein the lower portion defines a longitudinal plane that extends longitudinally from a first end adjacent a head of the decoy portion to a second end adjacent a tail of the decoy portion, (Figure 2, Reference p)
Gagnon doesn’t teach:
and wherein the first weight and the second weight are symmetrically disposed on the first side and the second side of the plane.
Baskfield further teaches:
and wherein the first weight and the second weight are symmetrically disposed on the first side and the second side of the plane. (Para0029, a recess on both sides is contemplated which could receive a second weight symmetrically disposed on a first side and second side)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made make the lower portion further includes a second recess, and wherein the second weight is secured within the second recess, which matches a shape and size of the second weight in order to receive the entire second weight therein as taught by Baskfield, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because having another recess on an opposite side of the first recess where the user can attached the weights would improve the efficiency and balance of the decoy by allowing more than one place to attach the weights onto.
	Regarding Claim 25:
Gagnon as modified by Baskfield, Archer, and Hurd, as shown above, discloses all the limitations of claim 16. Gagnon doesn’t teach:
further comprising a second weight positioned along the lower portion, wherein the first weight is positioned along a left side of the lower portion, and the second weight is positioned along a right side of the lower portion, opposite the first side.
Baskfield further teaches:

    PNG
    media_image6.png
    203
    250
    media_image6.png
    Greyscale

the first weight is positioned along a left side of a portion, (Figure 12, Reference 134)
dual recesses, a weight, the dual recess configured to receive said weight and a plane bisecting it symmetrically (para0029, Figure 2)
However, Baskfield fails to explicitly teach:
a second weight position along the lower portion
the second weight positioned along a right side of the lower portion
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first weight and first recess on one side of the first portion as taught by Baskfield to make the lower portion further include a second recess, and wherein the second weight is secured within the second recess, and wherein the first weight and second weight symmetrically disposed on the first side and second side of the plane, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because having another recess on an opposite side of the first recess where the user can attached the weights would improve the efficiency and balance of the decoy by allowing more than one place to attach the weights onto. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US3888032A) in view of Baskfield (US3704538A), in view of Hurd (US1445769A), in view of Archer (US3055134A), and in view of Gagnon (US3704538A) herein Gagnon’538.
	Regarding Claim 17:
Gagnon as modified by Baskfield, Hurd, and Archer, as shown above, discloses all the limitations of claim 16.
However, Gagnon as modified by Baskfield, Hurd, and Archer doesn’t teach:
wherein the unitary structure comprises a plastic material. 
Gagnon’538 teaches:
A buoyant hunting decoy (Abstract and Figure 6)
An upper portion (Figure 6, Reference 22’)
A lower portion (Figure 6, Reference 35’)
wherein the decoy portion and the at least one keel define a unitary structure (column 4, lines 6-8) 
comprising a plastic material (column 2, lines 43-50)
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the hunting decoy of Gagnon as modified by Baskfield, Hurd, and Archer to have the decoy portion and at least one keel define a unitary structure comprised of plastic as suggested by Gagnon’538 to facilitate compact and light-weight transportation of the decoy to and from the hunting ground. 
Regarding Claim 18:

wherein the unitary structure defines a substantially hollow interior of the decoy. 
Archer further teaches: 
wherein the unitary structure defines a substantially hollow interior of the decoy (Figures 2,3 Reference 22, column 1, line 56)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the unitary structure define a substantially hollow interior of the decoy as taught by Archer to allow the decoy to be light in weight which facilitates easy transport of the hunting decoy. 
Regarding Claim 19:
Gagnon as modified by Baskfield, Archer, Hurd and Gagnon’538, as shown above, discloses all the limitations of claim 17.  However, Gagnon doesn’t teach:
wherein the plastic material is a copolymer.
Gagnon’538 teaches: 
wherein the plastic material is a copolymer. (column 2, lines 43-50, it is noted that the reference at least suggests that thermoplastic rubber is a copolymer)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the decoy portion and the at least one keel comprise a plastic material as taught by Gagnon’538 because the decoy will be light in weight and may be folded or rolled into a small compact unit. This allows a hunter to carry a large number of decoys. 
Regarding Claim 20:

wherein the copolymer comprises a thermoplastic material. 
Gagnon’538 teaches: 
wherein the copolymer comprises a thermoplastic material. (column 2, lines 43-50)
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the copolymer comprise a thermoplastic material as taught by Gagnon’538 because the decoy will be light in weight and may be folded or rolled into a small compact unit. This allows a hunter to carry a large number of decoys. 
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
	Applicant argued with regards to claim 1 “Gagnon’032, Baskfield, and Hurd” and with regards to claims 11,16 “Gagnon’032, Baskfield, Hurd, and Archer” alone or in combination, fail to disclose or suggest: 
1) a recess defined by a plurality of internal recess surfaces and a weight opening,  
2) a weight that is configured to be inserted into the recess via insertion across the weight opening such that a first side surface of the weight entirely crosses the weight opening, 
3) internal recess surfaces that are disposed to prevent rotation of the weight in any direction once the weight is disposed within the recess.
	This is not found persuasive because Gagnon’032, Baskfield, and Hurd in combination disclose the limitations. Gagnon’032 discloses a weight (46) that is removably received within 
 
    PNG
    media_image7.png
    160
    203
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    89
    112
    media_image8.png
    Greyscale

	Gagnon’032 fails to teach that the recess is defined by a plurality of internal recess surfaces (see 112a,b above) such that the recess matches a size and shape of the weight in order to receive the entire weight therein. Baskfield teaches this exact configuration and would be obvious to one of ordinary skill in the art to modify the weight and recess of Gagnon with the weight and recess of Baskfield (see rejection above). 
	Gagnon’032 and Baskfield don’t teach a fastener configured to secure the weight and configured to be unfastened. Hurd teaches a fastener (screws that go through holes 22) to teach this exact congiguratrion such that the metal plate can be removably attached. The examiner is not relying on Hurd to teach the weight itself since that is taught by both Gagnon’032 and Baskfield. Instead it is the fastener (screws) that is removably attached to the metal plate that is being relied on for this rejection. Additiaonlly, the metal plate of Hurd is nonetheless a metal plate having a weight associated with it and is being construed for its 
	Additionally, the examiner is not relying on Archer to teach the weights or recess in the current rejection rather that Archer discloses a first and second keel. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the decoys of the art:
US 10935971 B2
US 1431751 A
US 1668785 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619